1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   HWA SUNG SIM,                                  )   Case No. 1:16-cv-01051-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                          TO AMEND THE JUDGMENT
                                                    )
14                                                  )   (Doc. No. 124)
     MONICA DURAN, et al.,
                                                    )
15                    Defendants.                   )   AMENDED FINAL JUDGMENT
                                                    )
16                                                  )

17          Plaintiff Hwa Sung Sim is appearing in forma pauperis in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19           On October 4, 2019, the Court entered judgment in favor of Defendants Monica Duran and

20   against Plaintiff Hwa Sung Sim. (ECF No. 119.)

21          On October 28, 2019, Defendants Duran, Patel, and Johal filed a motion to amend the

22   judgment pursuant to Federal Rule of Civil Procedure 54(b). Defendants’ motion to amend the

23   judgment is granted, and the judgments entered on February 15, 2019 and October 4, 2019, are

24   VACATED.

25          IT IS HEREBY ORDERED AND ADJUDGED that JUDGEMENT is ENTERED in favor of

26   Defendants Dr. Patel and Dr. Johal and against Plaintiff Hwa Sung Sim pursuant to the motion for
27   summary judgment filed on February 15, 2019, and JUDGMENT is ENTERED in favor of Defendant

28   Monica Duran against Plaintiff Hwa Sung Sim following the rendering of the verdict after trial by jury

                                                        1
1    on October 4, 2019. The Court also DENIED Defendant’s motion, taken under submission, for a

2    directed verdict under Rule 50(a) and judgment as a matter of law on qualified immunity grounds as

3    moot.

4
5    IT IS SO ORDERED.

6    Dated:    October 29, 2019
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
